PD-0441-15
                         PD-0441-15                               COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
April 21, 2015                                                    Transmitted 4/17/2015 3:29:22 PM
                                                                    Accepted 4/21/2015 2:10:57 PM
                        NO.                                                         ABEL ACOSTA
                                                                                            CLERK
                                 IN THE
                       COURT OF CRIMINAL APPEALS
                               OF TEXAS


                              NO. 11-13-00056-CR

                       IN THE COURT OF APPEALS
                               FOR THE
                  ELEVENTH JUDICIAL DISTRICT OF TEXAS
                           EASTLAND, TEXAS



  THE STATE OF TEXAS                    §         APPELLEE
                                        §
  V.                                    §
                                        §
  GORDON STANLEY BLOCKER                §         APPELLANT



                 APPEAL FROM COUNTY COURT AT LAW NO. 9
                         TARRANT COUNTY, TEXAS
                         TRIAL COURT NO. 1266266


          APPELLANT'S MOTION FOR EXTENSION OF TIME
    TO FILE APPELLANT'S PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUDGES OF SAID COURT:

          NOW COMES, GORDON STANLEY BLOCKER, Appellant in the above

  entitled and numbered cause, by and through his attorney of record, W. TROY

  McKINNEY, and submits this Motion for Extension of Time to file Appellant's

  Petition for Discretionary Review until May 20, 2015. For good cause, Appellant

  shows as follows.

                                        1
        1.   This Court issued its opinion on January 8, 2015. On February 23, 2015,

Appellant’s motion for rehearing was filed and it was overruled on March 20, 2015.

This petition for discretionary review is due to be filed on or about April 20, 2015

This is Appellant's first request for an extension of time to file Appellant's Petition

for Discretionary Review.

        2.   The last thirty days, Appellant's counsel has been in trial, had an

extremely heavy court docket in Harris County, Texas, and several out of town court

settings.

        3.   Furthermore, Appellant’s counsel was a director at the Mastering

Scientific Evidence Seminar in New Orleans from March 24 through March 29, 2015.

        4.   This Motion is not made for delay, but to see that justice is done.

                                      PRAYER

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

deadline for filing of Appellant's Petition for Discretionary be extended to May 20,

2015.




                                          2
                                            Respectfully submitted,

                                            SCHNEIDER & McKINNEY, P.C.

                                            /w/ Troy McKinney

                                            W. Troy. McKinney
                                            T.B.C. No. 13725020
                                            440 Louisiana
                                            Suite 800
                                            Houston, Texas 77002
                                            713-951-9994
                                            FAX 713-224-6008
                                            Email: wtmhousto@aol.com


                                            ATTORNEY FOR APPELLANT

                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

document has been served on the Tarrynt County District Attorney’s Office on this

the 17th day of April, 2015.



                                                  /s/ W. Troy McKinney


                                                  W. Troy McKinney




                                        3